DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/882,869 filed on May 26, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-7, 9-17, 19 and 20 s/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by William et al. (Pub. No. US 2019/0176837 A1).

Regarding claim 1, William discloses a method for intelligent adjustment of a driving environment, comprising: extracting a face feature of a driver's image captured by a vehicle-mounted camera (¶0022: the image-capture device 112 may execute at least one or more face detection algorithms on the captured one or more images or the video to extract facial features for identification of a user. ¶0014: The image-capture device 112 may be installed in the interior of the vehicle 102 to capture a plurality of images or a video of one or more occupants); authenticating the extracted face feature based on at least one pre-stored registered face feature (¶0022-0023: In cases where the first user 116A is identified based on facial recognition, a profile associated with the identified first user 116A may be searched in a user profile database stored in a memory device of the in-vehicle electronic device 114); in response to successful face feature authentication ( ¶0078: At 410, facial recognition is performed on the acquired data…), determining driving environment personalization information corresponding to the registered face feature corresponding to the face feature according to a correspondence between the pre-stored registered face feature and the driving environment personalization information (¶¶0076, 0079: At 414, a first level of customization may be executed in the vehicle 102 based on defined user-preferences in the identified driver profile or passenger profile of the one or more occupants, such as the first occupant 310A. For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A.); and sending the driving environment personalization information to a vehicle provided with the vehicle-mounted camera, or controlling the vehicle to adjust the driving environment according to the driving environment personalization information (¶0079: For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A).

Regarding claim 2, Williams discloses the method according to claim 1, further comprising: before authenticating the extracted face feature based on the at least one pre-stored registered face feature, acquiring, through a driver registration process, a registered face feature (¶¶0055, 0078: stored facial features of users) and driving environment personalization information of a driver (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A), and a correspondence therebetween, wherein the driver registration process comprises: acquiring a driver's image (¶0022: The image-capture device 112 may be configured to capture at least one or more images or a video of the first user 116A); extracting a face feature of the image (¶0022: the image-capture device 112 may execute at least one or more face detection algorithms on the captured one or more images or the video to extract facial features for identification of a user); acquiring driving environment parameter setting information ( ¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. For example, the driver seat, vehicle mirrors (e.g. outer rear view mirrors (ORVMs), front mirror, and the like), heating, cooling, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A); and storing the extracted face feature as the registered face feature  (¶¶0055, 0078, stored facial features of users ), storing the driving environment parameter setting information (¶¶0023, 0025: The in-vehicle electronic device 114 may be configured to store a time or a day of boarding, a duration of a trip (or journey), a seating position for each identified user during each trip in the memory. The in-vehicle electronic device 114 may be further configured to track and store changes in seating position, user behavior, or body movement for each identified user during each trip for later analysis. ¶0078: stored facial features of users related to the plurality of driver profiles stored in the memory 204).

Regarding claim 3,  Williams discloses the method according to claim 2, wherein acquiring the driving environment parameter setting information comprises at least one of: receiving the driving environment parameter setting information through at least one of a mobile application terminal or a vehicle-mounted device (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A); acquiring the driving environment parameter setting information of the vehicle through the vehicle-mounted device (¶0024: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. ¶0014: the in-vehicle electronic device 114 may refer to an in-vehicle infotainment (IVI) system or an electronic control unit (ECU) of the vehicle 102); or acquiring the driving environment parameter setting information of the vehicle through the vehicle-mounted device, and performing an update 
Regarding claim 4, Williams discloses the method according to claim 2, wherein the correspondence between the registered face feature and the driving environment personalization information is stored in at least one of the following locations: a mobile application terminal, a server, or a vehicle-mounted device (¶¶0014,0016: the in-vehicle electronic device 114 may refer to an in-vehicle infotainment (IVI) system or an electronic control unit (ECU) of the vehicle 102), wherein sending the driving environment personalization information to the vehicle provided with the vehicle-mounted camera comprises at least one of: sending the driving environment personalization information to the vehicle provided with the vehicle-mounted camera through the server or the mobile application terminal communicating with the vehicle; or adjusting the driving environment of the vehicle provided with the vehicle-mounted camera through the vehicle-mounted device according to the driving environment personalization information (¶0014: The vehicle 102 may include an image-capture device 112. ¶0079: At 414, a first level of customization may be executed in the vehicle 102 based on defined user-preferences in the identified driver profile or passenger profile of the one or more occupants, such as the first occupant 310A. For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first user 116A).
 (¶0025: The in-vehicle electronic device 114 may be configured to store a time or a day of boarding, a duration of a trip (or journey), a seating position for each identified user during each trip in the memory. The in-vehicle electronic device 114 may be further configured to track and store changes in seating position, user behavior, or body movement for each identified user during each trip for later analysis), wherein acquiring the driving environment parameter setting information comprises: performing detection on the driver's image to obtain a detection result (Figs.  3B, 3C, ¶0056:  facial recognition); determining at least one of driver's body shape-related information or face height information according to the detection result (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle); and determining driver's seat state information based on at least one of the body shape-related information or the face height information (¶0060: The reference position 314 corresponds a horizontal plane in the vehicle 102 from a seated position of the first occupant 310A).
Regarding claim 6, Williams discloses the method according to claim 5, wherein the detection result comprises coordinates of a face reference point (¶0030: the image-capture device 112 may be configured to continuously or intermittently track a plurality of different spatial locations (in X, Y, and Z coordinates) of each face portion of the one or more occupants of the vehicle 10), wherein performing the detection on the driver's image to obtain the detection result comprises: performing face reference point detection on the driver's image to obtain coordinates of the face reference point of the driver in a camera coordinate  (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle…The reference position 314 corresponds a horizontal plane in the vehicle 102 from a seated position of the first occupant 310A); and wherein determining the driver's face height information according to the detection result comprises: converting the coordinates of the face reference point from the camera coordinate system to an on-board unit coordinate system (See Table 1,  an associative relationship between a Z-height of a body portion and corresponding mapped in-vehicle system); and determining the driver's face height information based on the coordinates of the face reference point in the on-board unit coordinate system (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A from the reference position 314 in the vehicle).
Regarding claim 7, Williams discloses the method according to claim 6, wherein the face reference point comprises at least one of: at least one face key point, or at least one other face position point (Figs. 3C-3D, ¶0060: the first facial portion 312A as represented by the face rectangle 316A), wherein performing the face reference point detection on the driver's image to obtain the coordinates of the face reference point of the driver in the camera coordinate system comprises at least one of: performing the face reference point detection on the driver's image to obtain coordinates of the at least one face key point of the driver in the camera coordinate system; or determining the at least one other face position point based on the coordinates of the at least one face key point  (¶¶0030, 0060, The first Z-height 320A of “X1” cm, may refer to a vertical height from the reference position 314 in the vehicle 102 to one side (e.g., the lower side) of the face rectangle 316A of the detected first facial portion 312A of the first occupant 310A).
Regarding claim 9, Williams discloses the method according to claim 5, wherein determining the driver's seat state information based on at least one of the body shape-related information or the face height information (¶0060: the circuitry 202 may be configured to estimate a first Z-height 320A (also represented by “X1” cm″) of the first facial portion 312A of the first occupant 310A) comprises: obtaining a preset seat adjustment conversion relationship related to at least one of a body shape or a face height (¶¶0024, 0057, 0060: the circuitry 202 may be configured to execute a first level of customization in the vehicle 102 based on the defined user preferences in the identified driver profile of the first occupant 310A) ); and determining a desired seat state corresponding to the driver based on at least one of the body shape-related information or the face height information and based on the preset seat adjustment conversion relationship, and taking the desired seat state as the driver's seat state information (¶0060: For example, the electrically powered adjustable components, such as the driver seat, vehicle mirrors (e.g., the ORVM 208), front mirror, radio, music preferences, and driving mode preferences, may be adjusted in accordance with the user preferences in the driver profile of the first occupant 310A).
Regarding claim 10, Williams discloses the method according to claim 5, wherein determining the driver's seat state information based on the body shape-related information and the face height information comprises: obtaining a preset first seat adjustment conversion relationship related to a face height (Figs. 3C-3D, ¶0024,0057, 0060: the in-vehicle electronic device 114 may be configured to execute a first level of customization in the vehicle 102 based on the defined user-preferences in the driver profile of the first user 116A. For example, the driver seat, vehicle mirrors (e.g. outer rear view mirrors (ORVMs), front mirror, and the like), heating, cooling, and driving mode preferences, may be adjusted); determining a first desired seat state corresponding to the driver based on the face height information and the preset first seat adjustment conversion relationship; obtaining a preset second seat adjustment conversion relationship related to the body shape-related information; determining a second desired seat state based on the body shape-related information, the preset second seat adjustment conversion relationship and the first desired seat state; and taking the second desired seat state as the driver's seat state information ( ¶0025, 0057, 0060: In certain scenarios, a plurality of users, such as the first user 116A and the second user 116B, may board the vehicle 102 together for a ride…the in-vehicle electronic device 114 may be configured to store a time or a day of boarding, a duration of a trip (or journey), a seating position for each identified user during each trip in the memory. The in-vehicle electronic device 114 may be further configured to track and store changes in seating position, user behavior, or body movement for each identified user during each trip for later analysis). 
Regarding claims 11-17, 19 and 20, claims 11-17, 19 and 20 are drawn to an apparatus/a non-transitory computer readable medium claims and recites the limitation analogous to claims 1-7 and 9. Thus, claims 11-17, 19 and 20 are rejected due to similar reasons set forth above with respect to claims 1-7 and 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over William et al. (Pub. No. US 2019/0176837 A1) in view of Liu et al. (Pub. No. US 2019/0213393 A1). 

Regarding claim 8, Williams does not explicitly disclose  wherein the body shape-related information comprises at least one of race information or gender information, wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network; and wherein determining the driver's body shape-related information according to the detection result comprises: obtaining at least one of driver's race information or gender information corresponding to the image based on the attribute detection result.
 (¶0017: The deep facial recognition software is executed for detailing a facial feature extraction (e.g., hair color, eye color, facial objects (e.g., glasses, jewelry, etc.), presence of facial hair, facial shape) and classification process), wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network ( ¶0018: Facial recognition hardware/software module 228 is configured to perform a deep facial recognition process via usage of attributes with respect to a feed-forward neural network (i.e., specialized software execution)); and wherein determining the driver's body shape-related information according to the detection result comprises: obtaining at least one of driver's race information or gender information corresponding to the image based on the attribute detection result (¶0018: The deep facial recognition process generates an output comprising a list of associated names and associated confidence levels. Feature extractor circuitry 232 executes shadow facial recognition software via usage of a machine vision library (e.g. open CV) for extracting extract key features/attributes (e.g., gender) of a face).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams by utilizing  wherein the body shape-related information comprises at least one of race information or gender information, wherein performing the detection on the driver's image to obtain the detection result comprises: inputting the driver's image to a neural network for attribute detection to perform attribute detection so as to obtain an attribute detection result output by the neural network; and wherein determining the driver's body shape-related information according to the detection result 
Regarding claim 18, claim 18 is drawn to an apparatus and recites the limitation analogous to claim 8. Thus, claim 18 is rejected due to similar reasons set forth above with respect to claim 8.
The following is a prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Xiao et al. (Pub. No. US 2018/0201273 A1) describes a machine learning for personalized driving. 
Park et al. (Pub. No. US 2015/0161836 A1) describes  controlling a vehicle according to the stored authentication information when the authentication input matches the stored authentication information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488